202 F.2d 750
53-1 USTC  P 9287
Herbert ECK, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Martin M. KARLAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Cosimo PERRUCCI, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 148, 149, 150.Docket 22290, 22291, 22292.
United States Court of Appeals Second Circuit.
Argued March 10, 1953.Decided April 1, 1953.

Charles Gadd, New York City, Milton Gould, New York City, of counsel, for petitioners.
H. Brian Holland, Ast.  Atty. Gen., Ellis N. Slack and S. Dee Hanson, Sp. Assts. to Atty. Gen., for respondent Commissioner of Internal Revenue.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The decisions are affirmed on the opinion of the Tax Court, 16 T.C. 511, and on the authority of Middleton v. Commissioner, 5 Cir., 200 F.2d 94.